ORDER
PER CURIAM:
Wife appeals from decree in a dissolution of marriage proceeding, primarily claiming error in the trial court’s distribution of various assets to the parties and in the amount of maintenance, child support, and attorneys’ fees awarded to her. We have reviewed the extensive record and briefs; and, though many issues are raised, we have concluded that none of the issues merits an extended opinion as such discussion would be of no precedential value. No error of law appearing, the judgment of the trial court is affirmed in accordance with Rule 84.16(b).